DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

Claim limitation “defect detecting unit, extracting unit, attribute determining unit, setting unit display unit, obtaining unit, training unit, and associating unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph 41, 43, and 86.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 12, 13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (“GIS-abased automated management of highway surface crack inspection system”, Proceedings of SPIE, vol. 5395, 14 July 2004 (2004-07-14), pages 70-81, XP055762528, 1000 ISSN: 0277-786X, DOI: 10.1117/12.539229; ISBN: 978-1-5106-3927-0).
-Regarding claim 1, Chung discloses an information processing device (AMPIS, see abstract) comprising: a defect detecting unit configured to detect a defect of an object in an input image (binary segmentation, Sec. 4.3.1 and 4.3.2); an extracting unit configured to extract a feature amount pertaining to a partial image of the defect from the input image, on the basis of a result of detecting the defect (thinning and vectorising, obtaining a tree/graph of polylines, Sec. 4.3.3 and 4.3.4; assignment of pixel extent from the original image, Sec. 4.3.5, FIG. 8); and an attribute determining unit configured to determine an attribute of the defect using the feature amount pertaining to the partial image of the defect (width of each crack from originally segmented images and polyline tree/graph, Sec. 4.3.5 and 4.4).
(binary segmentation, Sec. 4.3.1 and 4.3.2); and the extracting unit is further configured to extract a feature amount from the partial image of the defect as the feature amount pertaining to the partial image of the defect (thinning and vectorising, obtaining a tree/graph of polylines, Sec. 4.3.3 and 4.3.4; assignment of pixel extent from the original image, Sec. 4.3.5, FIG. 8).
-Regarding claim 9, Chung further discloses the defect detecting unit is further configured to detect a position of the defect (geographical coordinates, Sec. 4.3.1); and the information processing device further comprises a setting unit configured to set a region of the partial image of the defect extracted from the - 52 -10181938WOUS01/P218-0281WOUS input image in accordance with the position of the defect (register the images with their geographical coordinates within GIS theme maps, Sec. 4.3.1).
-Regarding claim 10, Chung further discloses the setting unit is further configured to set a plurality of regions in the partial image for a single defect (extracts the crack areas from images, Sec. 4.3.2); and the attribute determining unit is further configured to determine an attribute of the defect a plurality of times using each of the plurality of regions set in the partial image (pavement distress indices, Sec. 4.4).
-Regarding claim 12, Chung further discloses the object is a structure, and the defect is a crack in the structure (surface cracks, Sec. 4.3). 
-Regarding claim 13, Chung further discloses the defect detecting unit is further configured to individually detect the plurality of cracks appearing in the input image by: detecting a crack region using local feature amounts extracted from each of positions in the input image (extracts the crack areas from images, Sec. 4.3.2); deriving a line indicating the (thinning and vectorising, obtaining a tree/graph of polylines, Sec. 4.3.3 and 4.3.4); and diving the line in accordance with changes in the direction of the line and deriving lines indicating the positions of individual cracks (assignment of pixel extent from the original image, Sec. 4.3.5, FIG. 8).
-Regarding claim 18, Chung discloses an information processing device (AMPIS, see abstract), comprising: an obtaining unit configured to obtain the position of a defect in an input image along with attribute information of the defect (binary segmentation, Sec. 4.3.1 and 4.3.2); an extracting unit configured to extract a partial image of the input image including the defect, from a range defined in accordance with the position of the defect and extraction parameters (thinning and vectorising, obtaining a tree/graph of polylines, Sec. 4.3.3 and 4.3.4; assignment of pixel extent from the original image, Sec. 4.3.5, FIG. 8); a training unit configured to train a classifier to return the attribute information of the defect when a feature amount pertaining to the extracted partial image is input (register the images with their geographical coordinates within GIS theme maps, Sec. 4.3.1); and - 54 -10181938WOUS01/P218-0281WOUSan associating unit configured to associate information indicating a configuration of the classifier obtained from the training with the extraction parameters (width of each crack from originally segmented images and polyline tree/graph, Sec. 4.3.5 and 4.4).
-Regarding claim 19, Chung discloses an information processing method comprising: detecting a defect of an object in an input image (binary segmentation, Sec. 4.3.1 and 4.3.2); extracting a feature amount pertaining to a partial image of the defect from the input image, on the basis of a result of detecting the defect (thinning and vectorising, obtaining a tree/graph of polylines, Sec. 4.3.3 and 4.3.4; assignment of pixel extent from the original image, Sec. 4.3.5, FIG. 8); and determining an attribute of the defect using the feature amount pertaining to the (width of each crack from originally segmented images and polyline tree/graph, Sec. 4.3.5 and 4.4).
-Regarding claim 20, Chung discloses a non-transitory computer-readable medium storing a program which, when executed by a computer comprising a processor and a memory (AMPIS, see abstract), causes the computer to perform: detecting a defect of an object in an input image (binary segmentation, Sec. 4.3.1 and 4.3.2); extracting a feature amount pertaining to a partial image of the defect from the input image, on the basis of a result of detecting the defect (thinning and vectorising, obtaining a tree/graph of polylines, Sec. 4.3.3 and 4.3.4; assignment of pixel extent from the original image, Sec. 4.3.5, FIG. 8); and determining an attribute of the defect using the feature amount pertaining to the partial image of the defect (width of each crack from originally segmented images and polyline tree/graph, Sec. 4.3.5 and 4.4).
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (“GIS-abased automated management of highway surface crack inspection system”, Proceedings of SPIE, vol. 5395, 14 July 2004 (2004-07-14), pages 70-81, XP055762528, 1000 ISSN: 0277-786X, DOI: 10.1117/12.539229; ISBN: 978-1-5106-3927-0) in view of Fernandes (“Pavement pathologies classification using graph-based features”, 2014 IEEE INTERNATIONAL COFERENCE ON IMAGE .
-Regarding claim 3, Chung is silent to teaching that the extracting unit is further configured to extract a histogram feature amount from the partial image of the defect as the feature amount pertaining to the partial image of the defect. However, the claimed limitation is well known in the art as evidenced by Fernandes.
In the same field of endeavor, Fernandes teaches the extracting unit is further configured to extract a histogram feature amount from the partial image of the defect as the feature amount pertaining to the partial image of the defect (verticality of each component, section 3.2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chung with the teaching of Fernandes in order to provide high degree of expressiveness and robustness.
-Regarding claim 4, the combination further discloses the attribute determining unit is further configured to determine to which of a plurality of classes the attribute of the defect belongs, using multi-class classification (Fernandes, classification, Sec. 3.3).
-Regarding claim 6, the combination further discloses the attribute determining unit is further configured to determine the attribute of the defect using a trained classifier (Fernandes, classification, Sec. 3.3).
-Regarding claim 8, the combination further discloses the extracting unit is further configured to extract a feature amount from the partial image of the defect in accordance with a method selected in accordance with the size of the detected defect (Fernandes, feature extraction, Sec. 3.2).
(Fernandes, classification, Sec. 3.3).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (“GIS-abased automated management of highway surface crack inspection system”, Proceedings of SPIE, vol. 5395, 14 July 2004 (2004-07-14), pages 70-81, XP055762528, 1000 ISSN: 0277-786X, DOI: 10.1117/12.539229; ISBN: 978-1-5106-3927-0) in view of Fernandes (“Pavement pathologies classification using graph-based features”, 2014 IEEE INTERNATIONAL COFERENCE ON IMAGE PROCESSING (ICIP), IEEE, 27 October 2014 (2014-10-27), pages 793-797, XP032966701, DOI: 10.1109/ICIP.2014.7025159) and further in view of Hirai (U.S. PG-PUB NO. 2013/0077850).
-Regarding claim 5, the combination is silent to teaching that the plurality of classes include a class indicating that the defect has been false positive. However, the claimed limitation is well known in the art as evidenced by Hirai.
In the same field of endeavor, Hirai teaches the plurality of classes include a class indicating that the defect has been false positive (paragraph 43).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Hirai in order to optimize an observed image classification criterion.

Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (“GIS-abased automated management of highway surface crack inspection system”, Proceedings of SPIE, vol. 5395, 14 July 2004 (2004-07-14), pages 70-81, XP055762528, 1000 ISSN: 0277-786X, DOI: 10.1117/12.539229; ISBN: 978-1-5106-3927-0) in view of Hirai (U.S. PG-PUB NO. 2013/0077850).
Regarding claim 14, Chung is silent to teaching that a display unit configured to display the position of the defect in a display device. However, the claimed limitation is well known in the art as evidenced by Hirai.
In the same field of endeavor, Hirai teaches a display unit configured to display the position of the defect in a display device (display section 206, FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chung with the teaching of Hirai in order to provide optimize an observed image classification criterion.
-Regarding claim 15, the combination further discloses the display unit is further configured to display the attribute of the defect along with the position of the defect in the display device (Hirai, FIG. 14).
-Regarding claim 16, the combination further discloses a calculating unit configured to calculate a reliability of the attribute, wherein the display unit is further configured to display the reliability of the attribute along with the attribute of the defect in the display device (Hirai, FIG. 13).
-Regarding claim 17, the combination further discloses the display unit is further configured to change the display format of the defect on the basis of the reliability of the attribute of the defect (Hirai, FIG. 13).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/Primary Examiner, Art Unit 2664